


Exhibit 10.1
IHS Inc.
2004 Directors Stock Plan
Amended and Restated Effective June 27, 2014
1.     Purpose of this Plan.
        This IHS Inc. 2004 Directors Stock Plan (as amended from time to time,
this "Plan") is a sub-plan under the IHS Inc. 2004 Long-Term Incentive Plan (as
amended from time to time, the "2004 LTIP"). Awards under this Plan shall be
granted in accordance with the 2004 LTIP, including Section 13 thereof, and
shall constitute Nonemployee Director Awards. Unless defined in this Plan,
capitalized terms shall have the same meanings ascribed to them in the 2004
Plan.
2.     Effective Date; Eligibility.
 (a)   This Plan is as amended and restated effective as of June 27, 2014.
 (b)   Only Nonemployee Directors shall be eligible to participate in this Plan;
provided that the Nonemployee Chairman shall not receive Awards under Section 3
hereof but shall receive a cash retainer that may be converted into deferred
stock units ("DSUs") in accordance with Section 4(b) or deferred in accordance
with Section 4(c).
3.     Awards.
(a) On each December 1, each Nonemployee Director shall receive an Award
consisting of RSUs, of which the underlying Shares shall have, on the date of
grant, a FMV equal to $180,000. Each Nonemployee Director shall also receive an
annual cash retainer Award and applicable Committee Chair and Committee member
annual cash retainers, the value and timing of payment of which is set by the
Board from time to time, (collectively “Cash-Based Awards”). Cash-Based Awards
may be converted into DSUs in accordance with Section 4(b) or deferred in
accordance with Section 4(c).
(b) Any Nonemployee Director who is elected to fill a vacancy or a newly created
directorship in the interim shall receive, effective as of the date of such
election, a prorated Award under Sections 3(a) based upon the number of full
months he or she shall serve as a Director between the month in which he or she
is elected and the next December 1.
(c)  Each Nonemployee Director shall receive on the date he or she is elected to
the Board for the first time a one-time Award consisting of RSUs, of which the
underlying Shares shall have, on the date of such election, a FMV equal to
$150,000.
(d)  All RSUs, DSUs and Cash-Based Awards under this Plan are subject to the
terms and conditions set forth in Section 4.
(e)  Each RSU or DSU grant under this Plan shall be evidenced by an Award
Document. An acceptable form of an Award Document for a RSU grant is attached
hereto as Exhibit A, and an acceptable form of an Award Document for a DSU grant
is attached hereto as Exhibit B.
(f) For purposes of this Plan, "FMV" means, in accordance with Section 2.19 of
the 2004 LTIP, the fair market value of a Share, as determined in good faith by
the Committee. In determining FMV, the Committee may consider such valuation
methodologies and factors as it deems appropriate, and, if desired by the
Committee, may take into consideration the advice of third-party advisors.
4.     Terms and Conditions of Awards.
(a)   RSUs.
(i)Each RSU granted under Section 3(a), 3(b) or 3(c) shall represent a
Participant's right to receive one Share, which right shall be unvested and
forfeitable until the first anniversary of the date of grant (the "RSU Vesting
Date"). If a Participant terminates his or her service as a Director prior to
the RSU Vesting Date, then (1) his or her RSUs shall be forfeited without any
payment therefor unless the Board expressly determines otherwise, and (2) for
purposes of Section 4.2 of the 2004 LTIP, the Shares underlying such RSUs shall
again be available for issuance under the 2004 LTIP.
(ii)Following the RSU Vesting Date, the Shares underlying a Participants RSUs
with an Award date on or prior to December 1, 2010 shall be delivered to him or
her on the tenth (10th) day following termination of service as a Director for
any reason, including death or Disability (the “RSU Delivery Date”). For
purposes of this Plan, “Disability”, with respect to a Nonemployee Director,
shall mean a mental or physical illness that renders him or her totally disabled
for six (6) consecutive months.




--------------------------------------------------------------------------------




(iii)With Respect to RSUs granted to a Participant with an Award Date after
December 1, 2010, the Shares underlying such Participant’s RSUs shall be
delivered to the Participant on the RSU Vesting Date, unless the Participant
elects to defer delivery of the Shares to the RSU Delivery Date by exercising
such election as specified by the Company and in compliance with Section 409A of
the Code and any other regulation that may govern deferred compensation. The
Shares held by the Participant shall be subject to the then current share
ownership guidelines for the Nonemployee Directors adopted by the Board, which
will establish the equity holding requirements that must be met before any such
Shares may be sold by the Participant.
(iv)RSUs shall carry no voting rights.
(v)In the event dividends are paid on Shares, RSUs shall be credited with
Dividend Equivalents, which shall have the same unvested or vested status as the
underlying RSUs. Dividend Equivalents shall be paid out in the form of Shares
(or such other cash, securities or other property that may be or become the
consideration for such Shares in the event of an acquisition of the Company or
its successor) at the same time that the Shares underlying the RSUs are
delivered.
(vi)RSUs, and the Shares underlying such RSUs, may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by a Participant until
the RSU Vesting Date, if Shares are delivered on such date as provided in
subsection (iii) above, or the RSU Delivery Date, provided, however, that they
shall be transferrable to (1) a member of such Participant’s immediate family
(as defined in Rule 16a-1) under the Exchange Act; (2) to a trust in which one
or more permitted transferees described in clause (1) in the aggregate have more
than fifty percent (50%) of the beneficial interest and (3) a charitable
foundation in which one or more of the permitted transferees described in clause
(1) and such Participant in the aggregate control the management of assets.


(b)   DSUs.    


(i)  A Participant may elect to convert his or her Cash-Based Awards into DSUs,
of which the underlying Shares shall have, on the date of grant, a FMV equal to
the annual amount of such Awards; provided that such election is made as
specified by the Company and in compliance with section 409A of the Code and any
other regulations that may govern deferred compensation. Each DSU shall
represent such Participant's right to receive one Share, which right shall be
fully vested and non-forfeitable.
(ii)  The Shares underlying a Participant's DSUs shall be delivered to him or
her on the tenth (10th) day following his or her termination of service as a
Director for any reason, including for death or Disability (the "DSU Delivery
Date").
(iii)  DSUs shall carry no voting rights.
(iv)  In the event dividends are paid on Shares, DSUs shall be credited with
Dividend Equivalents, which shall also be fully vested and non-forfeitable.
Dividend Equivalents shall be paid out in the form of Shares (or such other
cash, securities or other property that may be or become the consideration for
such Shares in the event of an acquisition of the Company or its successor) at
the same time that the Shares underlying the DSUs are delivered.
(v)  DSUs, and the Shares underlying such DSUs, may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by a Participant until
the DSU Delivery Date, provided, however, that they shall be transferrable to
(1) a member of such Participant’s immediate family (as defined in Rule 16a-1)
under the Exchange Act; (2) to a trust in which one or more permitted
transferees described in clause (1) in the aggregate have more than fifty
percent (50%) of the beneficial interest and (3) a charitable foundation in
which one or more of the permitted transferees described in clause (1) and such
Participant in the aggregate control the management of assets.
(c) Deferral Cash-Based Awards.
(i) A Participant may elect to defer payment of his or her Cash-Based Awards;
provided that such election is made as specified by the Company and in
compliance with section 409A of the Code and any other regulations that may
govern deferred compensation. Such Cash-Based Awards shall be paid to such
Participant in accordance with his or her deferral election, which date of
payment shall be
(a) a specified date that is at least two (2) years following the date of
election,
(b) on the tenth (10th) day following his or her termination of service as a
Director for any reason, including for death or Disability,
(c) the occurrence of an unforeseeable emergency resulting in severe financial
hardship, to the extent necessary to relieve the hardship and pay any applicable
taxes or




--------------------------------------------------------------------------------




(d) in the event of a Change in Control; provided that for purposes of this
Section 4(d), if such payment is not permitted under applicable law and any
applicable regulations thereunder, then such payment shall be made in accordance
with Section 4(b).
(d) Change in Control.        
(i) Subject to Section 4(d)(ii), in the event of a Change in Control, a
Participant's right to receive the Shares underlying the Participant’s RSUs and
DSUs, as applicable, shall be accelerated such that he or she shall receive such
Shares immediately prior to the closing of the acquisition transaction (at which
time such RSUs and/or DSUs shall automatically be cancelled)), and such
Participant shall participate in the acquisition to the extent of and in the
same manner as all other stockholders of the Company.    


(ii)  The delivery date of any Shares underlying RSUs and DSUs shall accelerate
only if such acceleration is permitted under applicable law and any applicable
regulations thereunder. If the acceleration of such delivery date is not so
permitted, then on the tenth (10th) day following his or her termination of
service as a Director of the Company (or its successor) for any reason,
including for death or Disability, for each Share underlying RSUs or DSUs, as
applicable, a Participant shall receive the same per share consideration
received by the Company's stockholders for each Share in the acquisition (at
which time such RSUs and/or DSUs shall automatically be cancelled).
5.     Amendment, Termination, Suspension and Termination.
        Awards under this Plan are subject to Article 19 of the 2004 LTIP.
6.     Miscellaneous.
        (a)    No Right to Nomination.    Nothing contained in this Plan shall
confer upon any Director the right to be nominated for re-election to the Board.
        (b)    Duration of This Plan.    Unless sooner terminated, this Plan
shall be coterminous with the 2004 LTIP. After this Plan is terminated, no
Awards may be granted, but any Award previously granted shall remain outstanding
in accordance with the terms and conditions of this Plan and such Award's Award
Document.




--------------------------------------------------------------------------------




EXHIBIT A


IHS INC.
DIRECTORS STOCK PLAN


AWARD DOCUMENT-RESTRICTED STOCK UNITS
Nonemployee Director Name:
 
[Full Name]
 
 
 
 
 
 
 
Address:
 
[Address]
 
 
 
 
 
 
 
Grant Date:
 
    /    /20    
 
 
 
 
 
 
 
Number:
 
                         Shares of underlying RSUs
 
 
 
 
 
 
 
FMV per Share underlying RSUs:
 
$            per Share
 
 
 
 
 
 
 
Total FMV of Award:
 
$            
 
 

 
IHS INC.
 
 
By:
 
 
 
 
 
 
      
Name:
Title:
 

--------------------------------------------------------------------------------

EXHIBIT B


IHS INC.
DIRECTORS STOCK PLAN
AWARD DOCUMENT-DEFERRED STOCK UNITS
Nonemployee Director Name:
 
[Full Name]
 
 
 
 
 
 
 
Address:
 
[Address]
 
 
 
 
 
 
 
Grant Date:
 
    /    /20    
 
 
Number:
 
                         Shares underlying DSUs
 
 
FMV per Share underlying DSUs:
 
$            per Share
 
 
 
 
 
 
 
Total FMV of Award:
 
$            
 
 

 
IHS INC.
 
 
By:
 
 
 
 
 
 
      
Name:
Title:
 







